Citation Nr: 0610544	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a back injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in which the RO granted service 
connection for residuals of a back injury and assigned a 
noncompensable disability rating effective from March 14, 
2002.  The appellant, who had active service from October 
1967 to August 1969, disagreed with the assigned rating and 
appealed to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

In a decision dated in March 2005, the Board remanded the 
appellant's claim for further development.  Subsequent to the 
completion of this development, the RO, in a December 2005 
rating decision, increased the appellant's noncompensable 
disability rating to 20 percent with an effective date of 
March 14, 2002.  The case was then returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's back disability has not been shown to be 
productive of severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

3.  The appellant's residuals of a back injury are not 
manifested by severe limitation of motion, forward flexion of 
the thoracolumbar spine of less than 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for residuals of a back injury have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, Diagnostic 
Codes 5292, 5295 (2002) and 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claim in an April 2000 letter from the RO, 
but was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal prior to receiving his initial 
decision.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

In this regard, the Board observes that the appellant was 
provided with a VCAA notice regarding his increased rating 
claim in March 2005.  He was provided notice of (1) the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) the information and evidence the 
VA would seek to provide; (3) the information and evidence 
the appellant was expected to provide; and (4) requested the 
appellant provide any information or evidence in the 
appellant's possession that pertained to his claim.  Further, 
he was provided with specific information of the applicable 
disability ratings pertaining to his claim in an August 2003 
Statement of the Case (SOC) and December 2005 Supplemental 
Statement of the Case (SSOC).  Notably, the August 2003 SOC, 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant pre-September 
2003 diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.71a, DC 5295), including a description of the 
rating formula for all possible schedular ratings under that 
diagnostic code (from zero percent to 40 percent), and 
informed the appellant that higher separate ratings were 
possible with certain other symptomatology.  Under the 
"Pertinent Laws; Regulations; Ratings Schedule Provisions" 
section of the December 2005 SSOC, the RO provided the 
relevant post-September 2003 diagnostic code for the 
disability at issue (38 C.F.R. § 4.71a, DC 5237).  The SSOC 
also included a description of the rating criteria necessary 
for disability ratings, ranging from 10 percent to 100 
percent, under this code  Although the VCAA notice on the 
rating issue was provided after July 2002, the Board finds no 
prejudice to the appellant resulting from the timing of the 
notice in this case.  The appellant was provided such notice 
and his claim was readjudicated after such notice was given.  
The appellant has also had ample opportunity to respond, and 
thus is not prejudiced by any notice timing defect.   Based 
upon this evidence, the Board finds that the appellant has 
been informed of what was necessary to achieve higher ratings 
for the service-connected disability at issue.

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in his July 
2002 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  This rating decision 
notified the appellant that the effective date assigned to 
his service-connected disability was the date he filed his 
claim with the VA. See July 2002 rating decision, p. 2 ("The 
effective date of this grant is March 14, 2002, the date you 
filed your claim").  When the RO increased the appellant's 
disability rating to 20 percent in December 2005, the 
increased disability rating was also assigned back to the 
date of claim, namely March 14, 2002.  Although the appellant 
submitted a Notice of Disagreement to the July 2002 rating 
decision and has pursued this appeal, the Board notes that he 
has not specifically referenced any disagreement with the 
assigned effective date.  In addition, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
rating for residuals of a back injury, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Under these circumstances, the Board finds that any 
inadequacies or deficiencies in the VCAA notice result in no 
prejudice to the appellant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and private medical 
records have been associated with the claims file.  
Additionally, the appellant has been afforded a VA 
examination in order to assess the severity of his service-
connected disability.  The appellant has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the case is ready for appellate review.

B. Law and Analysis 

The appellant has currently been assigned a 20 percent 
disability rating for the residuals of a back injury under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
(2002) and 5237 (2005).  He contends that his back disability 
is more disabling than currently evaluated and has appealed 
for an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a appellant to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.

The Board observes that the appellant was initially assigned 
a noncompensable disability rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  However, when 
the RO increased the appellant's noncompensable disability 
rating to 20 percent in December 2005, it indicated that the 
increased rating was warranted based upon evidence of 
moderate limitation of motion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002). See December 2005 Supplemental 
Statement of the Case, p. 10 ("A 20 percent evaluation is 
warranted for evidence of moderate limitation of motion based 
upon the rating criteria in effect prior to the changes in 
September 2002 and September 2003").  

In addition, the Board observes that during the pendency of 
this appeal, changes were made to the schedular criteria 
regarding back disabilities and diseases.  Specifically, the 
VA issued new schedular criteria for rating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which became effective September 23, 2002.  However, as there 
is no medical evidence of intervertebral disc disease or 
radiculopathy related to the appellant's service-connected 
back disability, this amendment is not relevant to the 
instant appeal.  The VA also subsequently amended the rating 
schedule again for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which became effective on 
September 23, 2003.  The new criteria for evaluating service-
connected spine disabilities were codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  The Board notes 
that consideration under a revised schedular criteria should 
not be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002 and 
September 23, 2003, neither the RO nor the Board could apply 
the revised rating schedule. 

In light of the changes to the schedular criteria, the RO 
also reevaluated the appellant's claim to determine if an 
increased rating was available. See the December 2005 rating 
decision.  In doing so, the RO determined that a 20 percent 
disability rating, and no more, was warranted under the 
rating criteria of September 2003. Id.  According to the 
appellant's December 2005 rating decision, the RO evaluated 
the appellant's back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  

Under the previous Diagnostic Code 5292, the schedular 
criteria contemplated a 20 percent disability rating for 
moderate limitation of motion of the lumbar spine and a 40 
percent disability rating for severe limitation of motion. 
See 38 C.F.R. § 4.71a (2002).  Under the previous Diagnostic 
Code 5295, which governed lumbosacral strain, a 20 percent 
disability evaluation was contemplated for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating under Diagnostic Code 5295 required a showing of 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2002). 

The new regulations that became effective on September 23, 
2003 provide that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).  Under 
the general formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. Id.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note (2). See also 38 C.F.R. 
§ 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id., Note (5).  

When the evidence in this case is considered under the old 
schedular criteria of governing evaluations of service-
connected spinal disorders applicable prior to September 23, 
2003, the Board finds that the evidence of record does not 
establish entitlement to a disability rating in excess of 20 
percent.  

In regards to limitation of motion under Diagnostic Code 
5292, the Board observes that while the appellant's private 
medical records show that he had a history of chronic 
discomfort in the lower back, he was reported to have had 
full range of motion. See September 2001 medical record from 
D.M., D.O.   Physical examination at that time revealed that 
the appellant had pain to palpation of the L4-L5 
paravertebral muscle region with some notable spasm and 
edema, full range of motion and negative straight leg raises. 
Id.  His gait was also noted to be normal. Id.  A June 2002 
VA examination report performed in connection with a separate 
disability claim also made reference to the appellant's back.  
Physical examination at that time revealed no significant 
limitation in flexion, extension or lateral bending. See June 
2002 examination report, pgs. 2-4.  The examiner also 
specifically noted that the appellant was able to perform the 
straight leg raise test at about 80 degrees.  Id., p. 3.  

In addition, the appellant underwent range of motion testing 
in March 2005.  This testing indicated that the appellant 
could forward flex from 55 to 60 degrees of flexion (with 
pain occurring at 55 degrees); and that after five repetitive 
motions he could forward flex from 70 to 75 degrees (with 
pain occurring at 70 degrees).  In addition, the appellant 
could extend to 30 degrees with pain (both before and after 
repetitive motions), bend from 20 to 25 degrees with pain (15 
to 20 degrees after repetitive use) and rotate from 24 to 27 
degrees with pain (22 to 27 degrees after repetitive use).  
Based upon this evidence and a complete review of the claims 
file, the Board finds that the appellant's symptomatology 
more nearly approximates moderate limitation of motion rather 
than severe limitation; therefore, a 20 percent disability 
rating is appropriate under Diagnostic Code 5292.  

Further, the Board finds that the appellant is not entitled 
to a higher disability rating pursuant to Diagnostic Code 
5295.  Here, the medical evidence of record does not show the 
appellant to have listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, and loss of lateral 
motion with osteoarthritic changes (or narrowing or 
irregularity of joint space).  Nor does the evidence show 
some of the above with abnormal mobility on forced motion.  
As such, a 40 percent evaluation pursuant to Diagnostic Code 
5295 which contemplates severe lumbosacral strain is not in 
order.  

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the appellant's back disability.  In regards to 
Diagnostic Code 5237, the evidence of record shows that the 
appellant's forward flexion of the thoracolumbar spine is 
more than 30 degrees.  As indicated above, the appellant's 
range of motion testing performed in March 2005 indicated 
that the appellant could forward flex from 55 to 60 degrees 
of flexion (with pain occurring at 55 degrees); and that 
after five repetitive motions he could forward flex from 70 
to 75 degrees (with pain occurring at 70 degrees).  In 
addition, nothing in the record indicates that the appellant 
has favorable ankylosis of the thoracolumbar spine, much less 
the entire thoracolumbar spine.  For these reasons, the 
appellant does not fulfill the rating criteria for a 40 
percent disability evaluation under the General Rating 
Formula for Rating Diseases and Injuries of the Spine.  The 
Board observes that the appellant is also not entitled to an 
increased disability rating pursuant to Diagnostic Code 5452 
(degenerative arthritis of the spine) for the same reasons.   

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
While the medical evidence indicates that the appellant has 
some limitation of motion due to pain (See March 2005 
examination report, pgs. 3-4), such pain has already been 
taken into consideration pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.  In addition, 
the Board finds that the medical evidence does not support 
the contention that the appellant has additional functional 
loss as a result of his service-connected disability beyond 
that contemplated by the current disability rating, as the 
evidence shows that the appellant has been employed as a 
manager for the same company since 1994 (See the March 2005 
examination report, pgs. 2-3; June 2004 hearing transcript, 
pgs. 57-58) and is able to do his job albeit with the 
assistance of his employees. Id.  Therefore, the Board finds 
that consideration of the assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted. See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Moreover, the Board does not find that a higher evaluation is 
in order on the basis of evaluating any associated objective 
neurologic abnormalities as such abnormalities including 
bowel or bladder impairment are not shown. 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his back disability has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the Board concludes that the preponderance of evidence 
is against the appellant's claim for an evaluation in excess 
of 20 percent for the residuals of a back injury for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt. 
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991)




ORDER

An evaluation in excess of 20 percent for residuals of a back 
injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


